The defendant's petition for certification to appeal from the Appellate Court, 186 Conn.App. 51, 198 A.3d 648 (2018), is granted, limited to the following issues:"1. Did the Appellate Court apply the proper standard in determining that, in a criminal prosecution for sexual abuse of a child, hearsay statements made during a forensic interview of the child complainant are admissible under § 8-3 (5) of the Connecticut Code of Evidence?"2. Did the Appellate Court properly conclude that the trial court did not abuse its discretion by excluding from evidence certain screenshots of text messages?"